 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Joseph Skeirik

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00251-RFB-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                SENTENCING HEARING
13          v.
                                                                    (Second Request)
14   JOSEPH SKEIRIK,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Joseph Skeirik,
21   that the Sentencing Hearing currently scheduled on September 11, 2019 at 2:00 p.m., be vacated
22   and continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to obtain mitigating information for Mr.
25   Skeirik, which is relevant to the sentencing disposition of this case.
26          2.      The defendant is in custody and agrees with the need for the continuance.
 1        3.     The parties agree to the continuance.
 2        This is the second request for a continuance of the sentencing hearing.
 3        DATED this 27th day of August, 2019.
 4
 5   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 6
 7     /s/ Nisha Brooks-Whittington                  /s/ Brian Y. Whang
     By_____________________________               By_____________________________
 8   NISHA BROOKS-WHITTINGTON                      BRIAN Y. WHANG
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00251-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH SKEIRIK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                            October 11, 2019
     Wednesday, September 11, 2019 at 2:00 p.m., be vacated and continued to ________________

12                   1 30 __.m.;
     at the hour of ___:___ p    or to a time and date convenient to the court.

13          DATED this 28th
                       ___ day of August, 2019.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
